PER CURIAM.
We treat this appeal of a summary judgment determining the issue of primary insurance coverage as a petition for writ of certiorari. See Sunshine Dodge, Inc. v. Ketchem, 445 So.2d 395 (Fla. 5th DCA 1984). We deny the petition on the authority of and for the reasons expressed in Travelers Insurance Co. v. Bruns, 443 So.2d 959 (Fla.1984) (expressly disapproving our decision in Alamo Rent-A-Car, Inc. v. Summers, 404 So.2d 131 (Fla. 2d DCA 1981)).
PETITION DENIED.
OTT, A.C.J., DANAHY, J., and FOGLE, HARRY W., Associate Judge, concur.